DETAILED ACTION
Response to Amendment
The amendment filed 1/13/2021 has been entered. Claims 1-10 are currently pending in the application. Applicant’s amendments have overcome all outstanding objections, rejections (including double patenting), and the broad interpretation of the functional limitations attributed to the controller.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ono (U.S. Pre-Grant Publication 2016/0333819) in view of Shirahashi et al (U.S. Pre-Grant Publication 2018/0334987).
Regarding claim 1, Ono teaches an engine system (Figure 1-2; Paragraph 0021) comprising: a piston (1) that is internally inserted in a cylinder of an engine and moves back and forth in the cylinder (Figures 1-2; Paragraphs 0021-0022); a fuel injection valve (nozzle N) that is disposed on a top surface of a combustion chamber formed by the cylinder and the piston, and injects a fuel spray along an injection axis (Figures 1-2; Paragraph 0024); a plurality of sensors (RS, PS, crank angle sensor) that output measurement signals in accordance with various parameters relating to 
Ono teaches that the piston comprises: a lower cavity (at 5) provided in a central portion of a top surface of the piston in a radial direction (Figures 2A-C); an upper cavity (at 7) that is provided around the lower cavity and is shallower than the lower cavity (Figures 2A-C); and a lip portion comprising a curvature extending between the lower cavity and the upper cavity (See lip between 5 and 7 in Figure 2B/C, which follows an elliptical curved path around the piston as shown in Figure 2A), the controller is configured to cause the fuel injection valve to execute a main injection performed near a compression top dead center, and at least one pilot injection performed during a compression stroke when the engine operates in a first state and a second state in which the load is higher than the load in the first state (Paragraphs 0036, 0049; Figures 4A and 4B), the main injection and the at least one pilot injection distribute the fuel spray to the lower cavity and the upper cavity by directing the injection axis to the curvature of the lip portion in at least one part of an injection period (Figures 2B-C; Paragraphs 0028, 0033-0034, and 0036-0037).

Shirahashi teaches a similar engine system and fuel injection operating method performed by a controller (70)(Figures 1-3, 11A-B, and 22), wherein the controller is configured to cause a ratio of injection amount per pilot injection to the total injection amount to be higher when the engine operates in a second state (higher load) than when the engine operates in a first state (lower load), in order to make the slope of in-cylinder pressure up to the peak caused by main combustion to be less steep, and subsequently reduce the high-frequency component of knocking sound (Paragraphs 0116-0118 and 0120).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the invention of Ono, such that the controller is configured to cause a ratio of injection amount per pilot injection to the total injection amount to be higher when the engine operates in the second state (higher load) than when the engine operates in the first state (lower load), as suggested and taught by Shirahashi, in order to make the slope of in-cylinder pressure up to the peak caused by main combustion to be less steep, and subsequently reduce the high-frequency component of knocking sound.
Regarding claim 2, the modified system of Ono discloses the invention of claim 1 as discussed above, and Shirahashi teaches that the controller is configured to cause the number of the at least one pilot injection (pilot and pre-injections) to be lower when 
Regarding claim 4, the modified system of Ono discloses the invention of claim 2 as discussed above, and Ono teaches that the controller is configured to gradually increase the injection amount of the at least one pilot injection performed a plurality of times when the engine operates in the first state (in order to improve ignitability)(Paragraphs 0049 and 0055-0057).
Shirahashi teaches that the controller is configured to gradually increase the injection amount of the at least one pilot injection performed a plurality of times when the engine operates in the first state (larger stepwise toward the main injection)(Paragraph 0117).
Regarding claim 5, the modified system of Ono discloses the invention of claim 1 as discussed above, and Shirahashi teaches that the controller is configured to cause the main injection to be executed in a predetermined period after the compression top dead center when the engine operates in the first state, and is configured to cause the main injection to be executed in the predetermined period after the compression top dead center when the engine operates in the second state (Paragraphs 0116-0118 and 0120).
Regarding claim 6, the modified system of Ono discloses the invention of claim 5 as discussed above, and Ono teaches that the lower cavity has a larger capacity than the upper cavity in accordance with a capacity ratio between a capacity of the lower 
Regarding claim 7, the modified system of Ono discloses the invention of claim 1 as discussed above, and Ono teaches that the plurality of sensors include a crank angle sensor, and the controller is configured to determine the speed of the engine from the measurement signal received from the crank angle sensor (Paragraph 0044).
Regarding claim 8, the modified system of Ono discloses the invention of claim 1 as discussed above, and Ono teaches that the plurality of sensors include an accelerator opening sensor, and the controller is configured to determine the load of the engine from the measurement signal received from the accelerator opening sensor (Paragraphs 0036 and 0044).

Allowable Subject Matter
Claims 3, 9, and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claims 9 and 10 recite a combination of structure and dynamic load based control of the fuel spray distribution of a particular injection stage which are not disclosed in the relevant prior art and would not have been obvious to a person having ordinary skill in the art.

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the lip of Ono not being curved, the examiner respectfully submits that the lip is curved in an elliptical shape around the piston when viewed in a direction illustrated in Figure 2A.
In response to applicant’s arguments regarding the statement “the controller is capable of being configured to cause the fuel injection valve to execute a main injection performed near a compression top dead center, and at least one pilot injection performed during a compression stroke when the engine operates in a first state and a second state in which the load is higher than the load in the first state” in the Non-Final Office Action, the examiner respectfully submits that evidence of actually performing the action did not need to be cited previously given the interpretation of the controller as capable of being configured to perform the functions. However, the heat release curve 
In response to applicant’s argument that “it could be argued that Ono does not disclose distributing the fuel spray to the lower cavity and the upper cavity”, the examiner respectfully submits that Figures 2B and 2C clearly show fuel spray distribution to both the lower cavity and the upper cavity.
Applicant’s arguments regarding the change in pilot injection ratio based on load are considered moot in view of the new prior art cited above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433.  The examiner can normally be reached on Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747